Title: To James Madison from John P. Schott, Jr., 6 August 1816
From: Schott, John P., Jr.
To: Madison, James



Sir,
New Castle, Mercer Co. Pa: August 6. 1816

Should there be a vacancy for an American Consul or commercial Agent, to any of the West India Islands, South America or elsewhere I should feel myself gratified with the appointment.  I flatter myself that I should do Justice to the U. States being well acquainted with the Islands and most other places, and can produce satisfactory recommendations from my friends in the City of Philadelphia who will vouch for any responsibility confided in me.
My Father who resides in Philadelphia was an officer under General Washington during the Revolutionary war.  I am very respectfully your very Obt. Hb. Sert.

John P. Schott Junr.

